People v Robinson (2018 NY Slip Op 00442)





People v Robinson


2018 NY Slip Op 00442


Decided on January 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
LINDA CHRISTOPHER, JJ.


2013-05269
 (Ind. No. 94/12)

[*1]The People of the State of New York, respondent,
vChristopher Robinson, appellant.


Christopher Robinson, Fishkill, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Cristin N. Connell of counsel), for respondent.
Papa DePaola & Brounstein, Bayside, NY (Michael E. Soffer of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 6, 2016 (People v Robinson, 138 AD3d 764), affirming a judgment of the Supreme Court, Nassau County, rendered April 17, 2013.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., DUFFY, LASALLE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court